Citation Nr: 0400683	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, mixed type, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty military service from August 1982 
to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's bipolar disorder, mixed type, is manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity.

2.  Service connection has been established for: bipolar 
disorder, mixed type, evaluated as 50 percent disabling; 
residuals of a fracture to the right clavicle, evaluated as 
10 percent disabling; and residuals of a fracture to the left 
acetabulum, evaluated as 10 percent disabling.

3.  The veteran is a high school graduate and worked as a 
cook fulltime until September 2002.

4.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the veteran's service connected bipolar disorder, mixed 
type have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9432 (2003).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
July 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

In the case now before the Board of Veterans' Appeals, the RO 
sent the veteran a letter in June 2001 informing him of the 
evidence and information needed to substantiate his claim.  
The letter also informed the veteran that his claim could be 
decided in 60 days.  Thus, the letter was misleading in that 
it referred to a time limit shorter than one year.  However, 
the development of the claim was continued for more than one 
year after the letter of July 2001, and the veteran was aware 
of the ongoing development.  The veteran was afforded VA 
examinations in July 2002 and March 2003.  The March 2003 VA 
examination was in response to a development memorandum by 
the Board in November 2002 in which it was found that further 
development was needed in this case.  In July 2003, the RO 
notified the veteran that the case was being forwarded to the 
Board of Veterans' Appeals, and that the veteran could send 
additional evidence to the Board.  As a result of the ongoing 
development of the evidentiary record, the veteran has not 
been disadvantaged by the misleading statement in the letter 
of July 2001.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
for entitlement to an increased evaluation for bipolar 
disorder, mixed type and TDIU and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  He 
also has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate these claims, and he has been 
notified of VA's efforts to assist him.  In the letter of 
July 2001, he was notified of what VA was doing to obtain 
evidence and information on his behalf, and he was informed 
of what information and evidence he needed to provide.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims for entitlement to an increased 
evaluation for bipolar disorder, mixed type and TDIU.  For 
these reasons, further development of this issue is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.


II.  Increased evaluation for bipolar disorder, mixed type

Background

At his April 2000 VA psychiatric examination, the veteran 
reported that he had not been hospitalized for any emotional 
problems and had continued outpatient treatment and saw a 
psychiatrist monthly.  The veteran indicated that he was 
taking Quetiapine at bedtime, multivitamins daily, and 
Benztropine daily.  The veteran reported that he was working 
part-time as a dishwasher.  The veteran indicated that he got 
like an inferiority complex around people in higher positions 
and he indicated he felt uneasy when he met with his attorney 
about custody proceedings to get his daughters.  He also 
reported that he had a panic attack in October 1999 in small 
claims court where he was seeking damages against someone who 
had made false accusations against him.  He reported that in 
8 of the past 12 months he met a new lady and the honeymoon 
was not over and they were still happy and the possibility of 
it changing worried him.  He indicated that he had not worked 
for about 8 of the past 12 months because the only job that 
was available was the one he had left at the factory.  He 
reported that he left that job because he had 4 bosses and 
thought the pressure might lead to hospitalization.  

The veteran reported having panic attacks that interfere with 
his being in a social environment.  As a result he indicated 
that he tried to block himself out, explaining that at his 
dish washing he rushed through the work.  He stated that he 
could not take anything from authority figures.  He reported 
having crying spells, he was not irritable, had trouble 
concentrating, but no difficulty with memory.  He was 
bothered with feelings of insecurity, inferiority, and not so 
much guiltiness, but a sense of always being on the 
defensive.  He had no suicidal or homicidal ideation or 
attempts since his last examination.  He reported that he had 
not had any episodes of grandiosity in the last 10 years or 
had he had any episodes of euphoria.  He has not engaged in 
any high-risk behavior.  The veteran indicated that he had 
not experienced any auditory hallucinations since his last 
examination and has had no visual hallucinations.  He 
indicated that he had not experienced any psychic powers or 
any special mission to perform and had not experienced any 
ideas of reference in a very long time.  

The examination showed the veteran to be appropriately and 
casually dressed, there were no obvious motor disorders, his 
mood seemed subdued, his affect was somewhat uneasy, and his 
speech was spontaneous.  The veteran could recall only 1 out 
of 3 items he was asked to remember.  He could recall the 
content of his full meal 5 days prior to his examination, but 
he could not correctly recall the last national holiday or 
the upcoming national holiday.  He did not know the name of 
the current governor of the state of Indiana.  He knew his 
immediate predecessor.  He was able to recall the name of the 
current president of the United States and his immediate 
predecessor.  The examiner noted that the veteran did not 
seem to be experiencing any auditory or visual hallucination 
during this examination.  There was no evidence of any 
systematized delusional thinking.  He did abstract thinking 
without any difficulties.  Concentration as assessed by 
serial seven subtraction seemed unimpaired.  Judgment as 
assessed by hypothetical social situation appeared intact.  
The finding was indicated as depressed mood.  The veteran was 
assessed a Global Assessment of Functioning (GAF) score of 
55-62.  The examiner noted that the veteran was working part-
time, so he was not unemployable.  

At his July 2002 VA psychiatric examination, the veteran 
reported that he had not been hospitalized since his last 
examination for any emotional problems.  He had continued in 
outpatient treatment in Crown Point.  The veteran reported 
that he had individual therapy every three months.  He took 
Quetiapine three tablets at bedtime and indicated that he was 
advised that if he felt more stressed he could take a fourth 
tablet.  He reported that the medication was very helpful; it 
kept his mind from racing.  He indicated that the medication 
shuts his mind down so he was able to go to sleep.  He 
reported that therapy is helpful because it assists him in 
dealing with household problems and work problems in a way 
that he probably would not have thought of doing.  It was 
noted that the veteran was employed as a cook at a truck 
stop.  The veteran indicated that he had been at his current 
job for the past seven months and he found it had been less 
stressful than all the other jobs he had had recently.  He 
reported that other than the people at work, he socialized 
with his mother, father, wife and children.  The veteran 
indicated that his job was more stressful than he would like.  
He indicated that his depression was not as bad as it was in 
the past and had been content since he married his current 
wife.  He reported that he was sometimes irritable, 
particularly in the mornings.  He indicated that his 
concentration was not bad, but was sometimes bothered by 
feelings of insecurity and bothered by a lot of feelings of 
inferiority and much guilt about his "sexapades" in the 
past.  He denied any suicidal ideations since he had recently 
married.  He reported in his previous marriage it always 
seemed to be at the forefront.  He had not attempted suicide 
and had no plans of taking his life.  He denied any episode 
of grandiosity or euphoria.  He reported that the medication 
helped to control those kinds of feelings.  He also indicated 
that he had a demonstration of his need for his medication 
when he ran out for two to three days and before he could get 
medication from the pharmacy he had started crying for no 
reason and began having racing thoughts.  He shared that he 
was very apprehensive that he might slip and lose her, 
meaning his current wife.  

The examination showed that the veteran was casually and 
appropriately dressed for the weather.  He was pleasant, 
relaxed, speech was spontaneous and not pressured.  There 
were no motor abnormalities.  His mood seemed fairly even and 
his affect was appropriate to thought content.  He was well 
oriented to time, place, person, and date.  He was not able 
to give the name of the current governor of Indiana.  The 
veteran was able to give the name of the current president 
and his immediate predecessor.  The examiner noted that 
during the examination there was not any perceptual disorder.  
There was no evidence of systematized delusional thinking.  
However, he indicated that sometimes he thinks he was psychic 
in that he knew what other people were thinking.  The veteran 
also indicated that sometimes he believed his thoughts were 
controlled as well as his behavior by someone outside of 
himself.  It was noted that the veteran had not experienced 
any ideas of reference in the last six months.  He was able 
to abstract sayings as well as similarities and differences.  
He had no difficulty with concentration or judgment.  He was 
able to recall the three items he was asked to remember.  The 
veteran was diagnosed with bipolar disorder and assessed a 
GAF score of 40 to 61.  The examiner noted that the veteran's 
mental condition did not make him unemployable.

VA hospital records dated August to September 2002 show that 
the veteran was admitted due to depression and felt that his 
job stressed him out for the last 7 months.  He felt that if 
he returned to work he would lose control.  The veteran 
admitted to not taking his medications.  The veteran talked 
about adopting his wife's child and felt the hospitalization 
would negatively affect that.  The veteran denied any need to 
harm himself and wanted to go to the hospital for a break.  
The examiner noted that the veteran was seen for 60 minutes 
on an emergency basis for evaluation.  He carried a diagnosis 
of schizoaffective disorder and had been working as a cook at 
a very busy truck station.  He had been working hard and 
several stressors at work including working different shifts, 
training several new cooks during his shift as well as 
working alone during very busy shifts.  In addition, he 
reduced the dose of his medications because he was unable to 
stay awake with the regular dose.  It was noted that he went 
to work this morning and got very angry when he saw his 
schedule for the next week and left after he felt that he 
might hurt someone if he stayed at his job.  The veteran 
reported that he was under other stressors at home including 
children going back to school and he was in the process of 
adopting his stepson.  He indicated that he tried to talk to 
his boss and his supervisor for several weeks and did not get 
any response.  He indicated that he has been having crying 
spells and feeling desperate and hopeless and started having 
suicidal ideations and had thoughts about harming someone at 
the job if he stayed there today.  He denied hallucinations 
and there was no evidence of delusions.  He was oriented 
times three.  Attention and concentration was fair and he had 
insight.  He had impaired judgment and could be dangerous to 
himself or others if he acted on his thoughts and needed 
hospitalization to prevent such harm and adjust the dose of 
his medications.  He denied using drugs or alcohol.  The 
impression was schizoaffective disorder.  The veteran was 
assessed a GAF of 30.  

Upon discharge, the veteran was assessed a diagnosis of 
bipolar disorder and a GAF of 60.  The veteran was alert and 
oriented to time, place, and person.  He denied 
suicidal/homicidal ideations.  Thought process was organized 
and the veteran was able to formulate discharge goals and was 
aware that he needed less stressful jobs at this point.  
Affect improved and seemed in good spirits.  The veteran was 
provided a letter to verify that he was treated as an 
inpatient and he should not return to his current position 
because the high stress levels could aggravate his nervous 
condition.  In order to resume working, it was noted that the 
veteran needed to be in a less stressful position.  

At his March 2003 VA examination, the veteran reported that 
since his last examination in August 2002 he had been 
hospitalized once in September 2002 when he felt he was 
coming close to a nervous breakdown.  He indicated that he 
was having problems with his wife and on the job and was 
feeling that life was not worth living.  However, he reported 
that he came in and got his medication adjusted and had 
continued outpatient treatment where he saw a psychologist 
and psychiatrist once every two months.  He indicated he was 
taking Quetapine and Depakote, which was helpful but still 
indicated he had mood swings.  He reported that he became 
unemployed in September after his hospitalization and since 
February 2003, he was with the Veterans Administration 
Vocational Rehabilitation for which he worked 25 hours a week 
with handicapped adults.  The veteran reported that 
depression was a major issue with him.  He indicated that he 
was not suicidal or homicidal.  However, he indicated there 
was ongoing conflict with his wife because she neither worked 
outside or inside their home.  The veteran indicated that his 
appetite was good, his weight was stable, and his sleep had 
improved.  

The examination showed that the veteran was appropriately and 
casually dressed with no difficulty in his hygiene or 
grooming, although he was unshaven.  His disposition was 
pleasant, cooperative, and not resentful or hostile.  He 
showed great humor.  There were no motor abnormalities and 
speech was spontaneous.  Affect was appropriate to thought 
content.  Mood was even and the veteran was oriented to time, 
place, person, and the date.  There was no evidence of any 
perceptual disorder.  The examiner noted that during the 
interview there was no evidence of any systematized 
delusional thinking.  There was no evidence of problems with 
abstract thinking or with similarities and differences.  He 
had no difficulty with subtracting 3 serially from 100.  
General information was satisfactory.  Retention and recall 
were good and his judgment, as assessed by hypothetical 
social situation appeared intact.  The diagnosis was mood 
disorder.  He was assessed a GAF score of 60 - 70.

The examiner also answered questions posed to him due to 
development of the case in November 2002.  The examiner 
indicated that the veteran did not have suicidal ideation at 
the time and not since his last examination in 2002.  The 
veteran denied any episodes of ritualistic behavior and there 
were none observed during the interview.  There was no 
demonstration of any pathological speech and his responses 
were neither illogical, obscure nor irrelevant.  During the 
examination, the examiner noted, there was no evidence of 
continuous panic or depression.  From the veteran's history 
was no data to support that he had been in near continuous 
panic or depression, which affected his ability to function 
independently, appropriately or effectively.  The veteran 
reported no episodes of physical violence provoked or 
unprovoked and during the examination he did not display any 
behavior that suggested impaired impulse control.  During the 
interview, the examiner indicated, the veteran did not 
demonstrate any spatial disorientation, but indicated that he 
did tend to be distracted easily.  The examiner indicated 
that from his presentation at the examination, the veteran 
did not exhibit signs of neglect and did not give a history 
of neglecting his grooming and hygiene.  The veteran did 
report having difficulty adjusting to the stress of his job 
as a cook at a truck stop.  He indicated that he liked the 
job but the stress was too much.  Both he and his doctor 
decided that he should avoid this stressful situation.  The 
examiner indicated that from the veteran's history, there was 
no indication that he had not been able to establish and 
maintain effective relationships with care providers and with 
family.  There was no evidence of any gross impairment in 
thought or communication.  There was no evidence of any 
inappropriate behavior.  As indicated above, the veteran 
reported that prior to his most recent hospitalization, he 
had had thoughts that life was not worth living and he wanted 
to be away from his wife, but not in terms of hurting her.  
The veteran did not report intermittently being unable to 
perform activities of daily living.  The veteran was not 
disoriented in the interview.  The veteran did not have 
memory loss for names of close relatives, his own occupation, 
or his own name.  The examiner noted that the veteran has 
obtained and retained gainful employment in the past, while 
having a certain service-connected psychiatric disability.  
Hence, it was very likely that he would be able to in the 
future obtain and retain gainful employment.  Regarding 
whether or not residuals from his fractured left acetabulum 
and right clavicle were issues to be of concern, this 
examiner was unqualified to make such a judgment in this 
regard as it was beyond his purview and expertise.  

VA outpatient treatment records dated January to March 2003 
show that the veteran was seen in January 2003 for a follow-
up and medication management.  It was noted that the veteran 
and his wife reported they were having difficulty raising 
their children and how that affected the veteran and the 
family.  It was noted that the problems were discussed and 
the possible approach to work on the problems.  A March 2003 
progress note indicates that the veteran was seen for follow-
up and medication management.  He reported that he had been 
having difficulty with his wife and his children.  He 
indicated that the problem with his wife and children made 
him more irritable.  He denied hallucinations, suicidal or 
homicidal ideations, or plans.  There was no evidence of 
delusions.  He was oriented times three.  He had insight and 
fair judgment.  The examiner noted that they talked about 
ways to resolve their problems and approach them with wisdom.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2003).

The veteran's bipolar disorder, mixed type has been evaluated 
as 50 percent disabling pursuant to the criteria set out in 
38 C.F.R. § 4.130, Diagnostic Code 9432.  A 50 percent 
disability rating is in order when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 50 percent for the 
veteran's bipolar disorder, mixed type is not warranted.  The 
relevant medical evidence reveals that the veteran's GAF 
score was assessed as 40 to 61 when he was examined in August 
2002 and 60 to 70 in March 2003.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF of 51-60 indicates "[m]oderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."  The 
psychiatric examination of March 2003 assessed a GAF score of 
between 60 - 70.  The examination showed the veteran to be 
appropriately and casually dressed with no difficulty in his 
hygiene or grooming, although he was unshaven.  His 
disposition was pleasant, cooperative, and not resentful or 
hostile.  He showed great humor.  There were no motor 
abnormalities and speech was spontaneous.  Affect was 
appropriate to thought content.  Mood was even and the 
veteran was oriented to time, place, person, and date.  There 
was no evidence of any perceptual disorder.  The examiner 
noted that during the interview there was no evidence of any 
systematized delusional thinking.  There was no evidence of 
problems with abstract thinking or with similarities and 
differences.  He had no difficulty with subtracting 3 
serially from 100.  General information was satisfactory.  
Retention and recall were good and his judgment, as assessed 
by hypothetical social situation appeared intact.  

The medical evidence of record does not show most of the 
symptoms associated with the next highest (70 percent) 
rating.  That is, the psychiatric examination did not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, which would warrant a 70 
percent evaluation under Diagnostic Code 9432.

It is acknowledged that the veteran's bipolar disorder, mixed 
type remains symptomatic and productive of significant 
impairment.  While the record in this case shows symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent evaluation.  Therefore, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
bipolar disorder, mixed type is denied.

III.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran is service connected for 
bipolar disorder, mixed type, evaluated as 50 percent 
disabling; residuals of a fracture to the right clavicle, 
evaluated as 10 percent disabling; and residuals of a 
fracture to the left acetabulum, evaluated as 10 percent 
disabling; with a total combined rating of 60 percent.  The 
veteran thus fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his bipolar disorder, and fracture residuals preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  

The veteran's application for TDIU dated in June 1999 
indicates that the veteran has a high school education and 
has worked in a warehouse, as a cabinetmaker, as a 
dishwasher, and as a machine operator.  The veteran indicated 
that his psychiatric disability prevents him from securing or 
following any substantially gainful occupation.  It is noted 
that the veteran secured full time employment as a cook at a 
truck stop after June 1999.

At his April 2000 VA general examination, the veteran 
reported a history of left hip fracture due to a motorcycle 
accident while in service and a fractured right clavicle.  He 
indicated that he could not move his shoulder, right, above 
his head due to the pain and stiffness.  It was noted that 
the veteran was right handed.  

The examination showed the veteran to be well-developed, 
well-nourished, obese, white male, height 5 foot 9 inches, 
and weighing 175 pounds.  He had a bone spur removed on the 
right base of the big toe a year ago.  He walked well, only a 
mild limp on the left leg.  Hearing was normal and speech was 
clear.  The veteran bent down well with no pain on flexion 
and backward extension of the lumbar spine.  He stood well on 
each leg alternatingly.  Standing on toes and heels with pain 
in that left base big toe.  The upper extremities showed no 
clavicle deformity, no tenderness, and range of motion of the 
right shoulder showed flexion or elevation of 160 degrees due 
to the pain, 150 degrees without pain.  Abduction of 150 
degrees due to the pain, 140 degrees without pain.  External 
rotation of 35 degrees due to the pain, 25 degrees without 
pain.  Internal rotation of 35 degrees due to the pain, 25 
degrees without.  Motor strength of the upper extremities, 
right was 5/5 compared to the left.  There was no muscle 
atrophy.  Gripping was 5/5.  Left shoulder flexion was to 180 
degrees with no pain and abduction of 180 degrees with no 
pain.  

The hips showed the left flexion of 115 degrees with pain, 
110 without pain.  Extension of 20 degrees with pain, 10 
degrees without pain.  Adduction of 15 degrees with pain, 10 
degrees without pain.  Abduction of 25 degrees with pain, 15 
degrees without pain.  External rotation of 50 degrees with 
pain, 40 degrees without pain.  Internal rotation of 30 
degrees with pain, 20 degrees without pain.  Motor strength 
of the lower extremities was 5/5.  He squatted well, putting 
weight on the left hip caused pain in the hip area.  He stood 
on his toes and heels well except on the left base big toe.  

As to the maneuvers of repeated motion, with moderate 
resistance on the left hip, flexion was with pain and 
stiffness at 110 degrees, extension at 20 degrees, adduction 
at 15 degrees, and abduction at 35 degrees.  The feet show 
normal foot examination except of a scar of bone spur 
removed, dorsal area, base of the left big toe, healed, and 
non-tender.  The diagnoses were residual of motor vehicle 
accident with pain on weight bearing, limitation of range of 
motion of the left hip with x-ray revealing arthritic 
changes.  X-ray showed the lateral edge of the left ilium was 
separated from the main body of the ilium.  This was 
compatible with the residual fracture, residual of right 
clavicular residual fracture with limitation of range of 
motion.  X-ray showed a fracture line in the midshaft of the 
right clavicle.  The examiner noted that as to 
unemployability, the veteran worked as a part-time 
dishwasher, so he was not unemployable.  

At his July 2002 VA examination, the veteran reported that he 
had constant pain in is right clavicle area everyday and took 
medication, but it did not work.  He indicated he could reach 
above his head, but it was painful.  He described pain with 
pulling and pushing motions and could lift light grocery bags 
up to 20 pounds, keeping his upper arm extended.  It was 
noted he was right handed.  He stated that this made it hard 
for him to pick up a fryer and turn it over.  The turning 
motion gave him pain in the shoulder and it was difficult to 
do.  Regarding the left hip, he reported pain in the hip 
every day, a constant dull ache that occurred even while 
working.  He stated that while walking, he felt his hip 
shifted and popped and this had been occurring more 
frequently.  He indicated he could walk about one to two 
blocks before this hip started to hurt.  He could climb 
stairs, but he indicated it hurt his head.  He indicated he 
could only sit for 10 to 15 minutes and stand for two hours.  
It was noted that the veteran worked as a cook at a 
restaurant.  He worked fulltime and had not missed any work 
due to the left hip or right clavicle.  

The examination of the right clavicle showed no tenderness on 
palpation.  Over the right clavicle there was tenderness to 
palpation over the anterior aspect of the right shoulder and 
also the posterior aspect of the right shoulder.  On 
abduction from 0 to 170 degrees, he had pain at 170 degrees.  
On flexion from 0 to 170 degrees, he had pain from 70 to 170 
degrees.  Extension from 170 degrees to 0 degrees he had pain 
from 40 to 0 degrees.  External rotation from 0 to 90 
degrees, with pain at 90 degrees.  Internal rotation from 0 
to 40 degrees, with pain at 40 degrees and no further 
internal rotation due to pain.  Upper extremities, motor 
strength was 5/5.  Sensation was intact.  Deep tendon 
reflexes were intact.  

Examination of the left hip showed no tenderness to palpation 
over the left hip or the greater trochanter.  Flexion was 
from 0 to 110 degrees with mild pain from 90 to 110 degrees.  
Extension was to 0 degrees without pain.  Internal rotation 
was from 0 to 45 degrees with pain at 45.  External rotation 
was from 0 to 40 degrees with pain and mild weakness at 40.  
Abduction was from 0 to 45 degrees, with pain at 45 degrees.  
His gait was normal.  He was able to walk on his toes and 
able to walk on his heels.  He was able to squat to 90 
degrees.  He was able to stand on alternating legs.  There 
was no instability of the joint.  The diagnoses were old 
fracture of the right clavicle with moderate strain of the 
left shoulder, x-ray was normal; healed fracture of the left 
acetabulum with mild strain of the left hip, x-rays showed 
old healed fracture of the superolateral rim of the left 
acetabulum, overall, no appreciable change in appearance 
since the study of April 2000.  Regarding employability, the 
examiner indicated that the veteran was presently employed 
and worked as a cook at a restaurant.  He was able to 
continue this work.  

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  The VA examiners have indicated that the veteran's 
service connected disabilities do not render him 
unemployable.  The March 2003 examiner indicated that the 
veteran has obtained and retained gainful employment in the 
past, while having a certain service-connected psychiatric 
disability.  Hence, it was very likely that he would be able 
to in the future obtain and retain gainful employment.  At 
the time of the March 2003 examination, the veteran was not 
employed as a cook due to hospitalization in September 2002, 
but was with the Veterans Administration Vocational 
Rehabilitation for which he worked 25 hours a week with 
handicapped adults.  

At his April 2000 VA general examination, the diagnoses were 
residuals of a motor vehicle accident with pain on weight 
bearing, limitation of range of motion of the left hip with 
x-ray revealing arthritic changes.  X-ray showed the lateral 
edge of the left ilium was separated from the main body of 
the ilium.  This was compatible with the residual fracture, 
residual of right clavicular residual fracture with 
limitation of range of motion.  X-ray showed a fracture line 
in the midshaft of the right clavicle.  The examiner noted 
that as to unemployability, the veteran worked as a part-time 
dishwasher, so he was not unemployable.  Likewise, the July 
2002 VA examiner noted that the veteran was presently 
employed and worked as a cook at a restaurant full time and 
had not missed any work due to his service connected hip and 
clavicle disabilities.

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder, mixed type is denied.

A total disability rating based on individual 
unemployability, due to service-connected disabilities is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



